859 F.2d 150Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lloyd Abijah PLATT, Petitioner-Appellant,v.STATE of MARYLAND, Respondent-Appellee.
No. 88-6675.
United States Court of Appeals, Fourth Circuit.
Submitted July 29, 1988.Decided Sept. 19, 1988.

Lloyd Abijah Platt, appellant pro se.
Richard Bruce Rosenblatt, John Joseph Curran, Jr., Office of Attorney General of Maryland, for appellee.
Before K.K. HALL, SPROUSE, and WILKINS, Circuit Judges.
PER CURIAM:


1
Lloyd Abijah Platt appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Platt v. State of Maryland, C/A No. 87-1639-JH (D.Md. Apr. 27, 1988).*   We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.



*
 The district court did not address the issue of cause and prejudice for Platt's procedural default on the claim of an unconstitutional burden-shifting instruction.  Even if we were to find that Platt properly alleged counsel's ineffectiveness as cause for the default, see Murray v. Carrier, 477 U.S. 478 (1986), we do not reach the merits of the challenge to the instruction.  Platt has shown no prejudice resulting from the instruction.   See Bond v. Procunier, 780 F.2d 461 (4th Cir.1986)